Citation Nr: 0321584	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of frozen feet.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder (depression).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1979 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  In those 
determinations, the RO denied the appellant's applications to 
reopen previously denied claims of service connection for 
residuals of frozen feet and  psychiatric disorder 
(depression).  The appellant disagreed, and this appeal 
ensued.  

In his December 1999 substantive appeal, the appellant 
requested a hearing at the RO before a Veterans Law Judge.  
He affirmed that request in January 2000.  A hearing was 
scheduled for October 2000, though this appears to have been 
an RO hearing, not a hearing before a Veterans Law Judge.  He 
failed to report for the hearing.  He was scheduled for 
another hearing, again a local RO hearing, in March 2003, 
which he canceled due to financial constraints.  He was 
scheduled for another hearing in April 2003, and again 
canceled the hearing.  In an April 2003 report of contact, it 
was noted that the appellant, through his representative, 
stated he was having financial difficulty and would 
"definitely not be able to attend any hearing".  This 
statement effectively withdrew his request for a hearing of 
any kind, including one before a traveling Veterans Law 
Judge.  See 38 C.F.R. § 20.702(e) (2002) (hearing request may 
be withdrawn by the appellant).  


FINDINGS OF FACT

1.  A Board decision dated in May 1998 denied the appellant's 
claim of entitlement to service connection for a psychiatric 
disorder (depression) and residuals of frozen feet.  

2.  Evidence submitted since the May 1998 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1998 Board decision denying the appellant's 
claims of entitlement to service connection for a psychiatric 
disorder (depression) and residuals of frozen feet is final.  
38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2002).  

2.  Evidence submitted since the May 1998 Board decision is 
not new and material; thus, the requirements to reopen the 
claim have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The claims here involve applications to reopen previously 
denied claims, and there is no issue as to whether they are 
substantially complete.  38 U.S.C.A. §5102 (West 2002); 38 
C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
April 1983.  Accordingly, when he later submitted statements 
seeking to reopen the previously denied service-connection 
claims, these applications did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2002).  
There is thus no issue as to providing the appropriate form 
or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  After the appellant filed his 
claim, the RO sent him a March 1999 letter notifying him of 
the need to furnish information as to his benefits from the 
Social Security Administration (SSA).  Upon his disagreement 
with the RO's decision in this case, the RO issued a 
statement of the case discussing the new and material 
evidence needed in this case.  In January and September 2000 
and in February and March 2003 letters, the RO told the 
appellant that a travel board hearing would be scheduled.  

In a March 2000 supplemental statement of the case, and in a 
subsequent supplemental statement of the case in March 2003, 
the RO listed the evidence considered, the legal criteria for 
evaluating the claims, and the analysis of the facts as 
applied to those criteria, thereby again informing the 
appellant of the information and evidence necessary to 
substantiate the claims.  In April 2000, the RO told the 
appellant of the need to provide information as to his 
activities in service and of the need for evidence showing a 
current disorder, a disease or injury in service, and a nexus 
between the two.  In a June 2001 letter, the RO informed the 
appellant of the VCAA, of his responsibilities to inform VA 
of relevant information or evidence, and of VA's obligation 
to assist him in obtaining relevant evidence or information.  
In September 2001 and April 2002 letters, the RO informed the 
appellant of the need for information and evidence from the 
SSA and specifically asked the SSA for documents concerning 
the appellant's application for benefits.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio, 16 Vet. App. at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  

The record includes the service medical records, the service 
personnel records, VA hospital and treatment records since 
1983, records from the Louisiana state agency administering 
the Medicare program, and records from SSA, many of which 
have been obtained based on information provided by the 
appellant.  VA has undertaken all necessary and reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claims.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

In a May 1998 decision, the Board denied the appellant's 
applications to reopen previously denied claims of 
entitlement to service connection for residuals of frozen 
feet and a psychiatric disorder (depression).  Decisions on 
appeal to the Secretary are made by the Board and are final 
unless the Chairman of the Board orders reconsideration.  
38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2002).  The appellant did not move for 
reconsideration.  

When the Board disallows a claim, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
2002).  In order to reopen a claim that has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed from that in 
effect when the Hodge decision was made.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, the new regulatory 
definition is effective only for applications to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  As this application to reopen was 
received prior to August 29, 2001, the following regulation 
defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the May 1998 
Board decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992) .  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since June 1998 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

When the Board in May 1998 considered the appellant's 
application to reopen these claims, the appellant maintained 
he experienced frozen feet while in the Army and serving in 
Germany.  He stated he received treatment for this condition 
while in the service and that he continued to suffer from the 
residuals of frozen feet.  He also alleged he suffered from a 
psychiatric disorder related to his frozen feet and his 
military service.  With respect to both of these issues, he 
claimed to have submitted new and material evidence and asked 
the Board to reopen his claim for VA benefits.  

The Board, in the May 1998 decision, reviewed relevant 
evidence from the claims file, including the service medical 
records showing no findings of an acute or chronic mental 
disorder, condition, or disease, and no indication of any 
residuals of or any treatment for frozen feet.  The Board 
noted its June 1985 decision in this case, confirming the 
RO's May 1982 denial of the appellant's initial claims, which 
held that not only were the service medical records negative 
for treatment for or findings of frozen feet, but that post-
service VA records in 1983 showing treatment for the same 
condition were not presented.  The Board further noted the 
RO's unappealed April 1994 denial of benefits for a 
psychiatric disorder (depression), as that condition had not 
been diagnosed or treated in service, and that the post-
service medical records did not etiologically link the 
current mental condition with his military service.  

The Board in May 1998 then indicated that the appellant 
sought to reopen his claims for service connection of a 
mental condition and frozen feet residuals.  To support his 
contentions, the appellant submitted private medical records, 
personal statements, statements from individuals who knew 
him, testimony before an RO hearing officer, and SSA records.  
Despite his assertions that he experienced frozen feet while 
in service and that his psychiatric condition began while he 
was in the Army, the RO had concluded that evidence 
sufficient to reopen the claims had not been presented.  The 
Board in May 1998 agreed.  It reported that the evidence 
revealed current diagnoses of a psychiatric disorder and 
plantar callosities of the feet, but no evidence linking 
these current disorders to service.  It was specifically 
noted that the appellant's own opinion as to such a 
relationship is not probative, as the record does not show he 
has the requisite expertise to render a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
Board held statements from medical professionals as not 
probative on these questions, as they simply reiterated the 
appellant's lay opinions as to such connections, without 
enhancement with their qualified medical expertise.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

Since the Board's May 1998 decision, additional evidence has 
been received.  As the Board's earlier decision was 
predicated on the lack of probative evidence concerning an 
etiologic link between the current disorders and service, the 
question for the Board here is whether the additional 
evidence received since May 1998 is probative as to any 
connection between service and any current psychiatric 
disorder or claimed residuals of frostbite.  See Evans, 9 
Vet. App. at 284.  

Some of this evidence, such as VA treatment records from 1983 
received as part of records from the Social Security 
Administration, is not new, as it is duplicative of 
information previously considered by the RO and the Board.  
Other evidence is temporally new, in that it was not before 
the Board in May 1998, but is not new because it is 
cumulative of information available to the Board at that 
time.  This evidence includes that which simply reveals 
diagnoses of a psychiatric disorder or a foot disorder, 
without discussion of the cause of these disorders.  

For example, VA examination in March 1996 included 
assessments of continuous alcohol abuse, neurosis, and 
osteomalacia, but did not discuss the etiology of these 
disorders.  VA treatment records from February to April 1996 
discussed psychiatric, psychological, and alcohol/drug abuse 
therapy, without discussion of any relationship to service.  
VA treatment records in November 1996 noted the need for 
evaluation of the feet, VA treatment records in April, May, 
and December 1998 indicated a depressive disorder and pain 
management concerning his feet, and VA nerve conduction study 
in August 1998 revealed bilateral hammertoes leading to 
painful callous formations at the second metatarsal heads and 
recommended podiatry treatment; there was no discussion of 
the cause of these disorders.  VA hospital records from 
November 1998 to January 1999 revealed treatment for alcohol 
and drug abuse, a depressive disorder, a personality 
disorder, and plantar warts of both feet.  As history, the 
report noted the appellant' service and the lack of 
psychiatric treatment in service.  VA treatment records from 
January to May 1999 discussed treatment for personality 
disorder and alcohol and drug abuse.  VA psychiatric, feet, 
and general medical examinations in May 1999 diagnosed 
alcohol and crack cocaine dependence, a personality disorder, 
and status post cold exposure of both feet with residuals, 
though with no specific residual noted.  VA hospital records 
in January 2000 show diagnoses of alcohol and cocaine 
dependence, depression, and a remote history of frostbite.  
VA treatment records in September 2001 chronic foot pain and 
psychiatric treatment, including treatment for alcohol and 
drug abuse.  An October 1991 report from Dr. Sandifer noted 
multiple plantar warts and hard calluses of the plantar 
aspects of both feet.  A September 1992 report from Dr. 
Laurent diagnosed major depressive disorder with psychotic 
features and frostbite of both feet by history.  October and 
November 1992 reports from Dr. Pryer showed alcohol abuse, 
probable polysubstance dependency, and organic brain disorder 
versus major depression.  VA hospital records in December 
1995 revealed diagnoses of acute and chronic alcoholism, 
depression, and peripheral neuropathy.  VA hospital records 
in February 1996 noted diagnoses of substance abuse, 
alcoholism, and depression.  VA treatment records in November 
1988, May and October 1989, and July 1991 discussed bilateral 
hammertoes, plantar callosities, and warts.  An April 2002 
report from Dr. Quillin discussed treatment for major 
depressive disorder with psychotic features, a personality 
disorder, drug and alcohol abuse, chronic pain syndrome, and 
borderline intellectual functioning.  Records received from 
the SSA in September 2002 showed the appellant adjudged by 
that agency in a March 1993 decision as disabled since March 
1991 due to severe major depression with psychotic features, 
alcohol abuse, and organic brain syndrome.  As of April 2002, 
benefits continued due to major depression, borderline 
intellectual functioning, alcohol and drug abuse, and a 
personality disorder.  Also noted as contributing to his 
disabling condition was pain due to calluses and plantar 
warts of both feet.  Records were received in January 2003 
from the Louisiana state agency that administered Medicare 
Part B benefits, which noted treatment in April 1996 for 
psychiatric and orthopedic disorders, though which specific 
disorder and what treatment was not specified.  As this 
evidence discussed only the current status of these 
disorders, and failed to discuss any connection between these 
disorders and the appellant's service, it is essentially 
cumulative of evidence previously considered by the Board and 
are not material evidence that can be used to reopen the 
appeal.  

Still other evidence is temporally new, in that it was not 
before the Board in May 1998, but is not new because it 
reiterates the appellant's assertions of a connection between 
service and the claimed psychiatric and foot disorders.  In a 
June 1996 claim, the appellant told the SSA that he had pain 
in both feet due to frostbite in service.  An August 1996 
report from Dr. Quillin indicated that the appellant had 
lower extremity pain, which he (the appellant) attributed to 
frostbite in service, and a diagnosis of major depression 
with psychotic features versus schizoaffective disorder.  
Also noted was alcohol dependence in sustained remission and 
rule out borderline intellectual functioning.  The Board had 
before it in May 1998 the appellant's allegations of a 
connection between these disorders and service, and the 
comments of medical professionals reiterating the appellant's 
allegations without further medical comment.  Dr. Quillin's 
August 1996 statement is not material, as it reports exactly 
that which the Board has already rejected - a recitation of 
the appellant's lay opinion in a medical statement - 
unenhanced by medical comment.  

Two pieces of evidence are new but not material, as they 
discuss the appellant's psychiatric disorder in connection 
with an event prior to service.  A September 1992 report from 
Dr. Laurent diagnosed major depressive disorder with 
psychotic features and mild organic brain syndrome apparently 
secondary to childhood head trauma.  VA hospital records in 
December 2001 noted depressive disorder not otherwise 
specified, polysubstance abuse, a personality disorder, and 
alcohol dependence in sustained remission.  These records 
indicate that the appellant noted his mother was physically 
abusive during his childhood.  As this evidence does not 
attempt to connect the psychiatric disorders noted to 
service, but rather than a pre-service event, it s not 
material.  

Finally, the additional evidence received since May 1998 
includes the service personnel records received in September 
2000, which reveals that the appellant served in Germany from 
January 1980 to January 1982 as a missile crewman with a 
field artillery unit.  No specific mention was made of his 
activities, though it was noted that he academically failed a 
training course and was separated from service as not 
qualified for reenlistment.  Although these records indicate 
that the appellant served in Germany during winter seasons, 
there is no indication of a frostbite injury or of a 
psychiatric disorder during service.  As such, these records 
are not material to the claims.  

The new evidence is not so significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of the claims.  38 C.F.R. § 3.156(a) (2001).  As the 
additional evidence submitted since the May 1998 Board 
decision is not both new and material, the application to 
reopen the previously denied claims must be denied.  


ORDER

The application to reopen a claims of entitlement to service 
connection for a psychiatric disorder (depression) and 
residuals of frostbite is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

